DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites claim elements “the plurality of first electrodes, the second electrode, and the third electrode”, but fail to indicate to which one of the plurality of first detection electrodes (in claim 1) or to which one of the plurality of the plurality of second detection electrodes (in claim 1) these elements belong.

Claim 6 recites claim elements “the plurality of first electrodes and the second electrode” and “the second connection electrode, but fail to indicate to which one of the plurality of first detection electrodes (in claim 1) these elements belong.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,237,677 in view of Lee et al. (US 2011/0242465).
claim 1 of this application
claim 1 of U.S. Patent No. 11,237,677
1. An electronic equipment comprising: 
a first substrate; 
a light shielding layer including a first opening and a second opening, on the first substrate; 
a second substrate facing the first substrate; 
a plurality of first detection electrodes each of which includes a plurality of first electrodes, a first connection electrode between an adjacent pair of the plurality of first electrodes, a second electrode, and a second connection electrode between an end of one of the plurality of first electrodes and the second electrode, on the second substrate; and 

a plurality of second detection electrodes each of which includes a plurality of third electrodes that are located between the first electrodes, wherein 

the second connection electrode is longer than the first connection electrode, 
the plurality of first electrodes overlap with the first opening,
the second electrode overlaps with the second opening, and 
the second connection electrode overlaps with the light shielding layer.
1. An electronic equipment comprising: 
a first substrate; 
a light shielding layer including a first opening and a second opening on the first substrate; 
a second substrate facing the first substrate; 
a plurality of first detection wires each of which includes a plurality of first wide electrodes, a first connection wire between an adjacent pair of the plurality of first wide electrodes, a second wide electrode, and a second connection wire between an end of one of the plurality of first wide electrodes and the second wide electrode on the second substrate; and 
a plurality of second detection wires that intersect with the plurality of first detection wires on the second substrate and each of which includes a plurality of third wide electrodes, wherein 
the second connection wire is longer than the first connection wire, 
the plurality of first wide electrodes overlap with the first opening, 
the second wide electrode overlaps with the second opening, and 
the second connection wire overlaps with the light shielding layer.


	As can seen from the above comparison, “first detection wires” in claim 1 of U.S. Patent No. 11,237,677 is equivalent to “first detection electrodes” in claim 1 of this application, “second detection wires” in claim 1 of U.S. Patent No. 11,237,677 is equivalent to “second detection electrodes” in claim 1 of this application, “first wide electrodes” in claim 1 of U.S. Patent No. 11,237,677 is equivalent  to “first electrodes” in claim 1 of this application, “second wide electrode” in claim 1 of U.S. Patent No. 11,237,677 is equivalent  to “second electrode” in claim 1 of this application, “third wide electrodes” in claim 1 of U.S. Patent No. 11,237,677 is equivalent  to “third electrodes” in claim 1 of this application, “first connection wire” in claim 1 of U.S. Patent No. 11,237,677 is equivalent to “first connection electrode” in claim 1 of this application, “second connection wire” in claim 1 of U.S. Patent No. 11,237,677 is equivalent to “second connection electrode” in claim 1 of this application. The claim 1 of this instant application is different from claim 1 of U.S. Patent No. 11,237,677 in terms of the limitation concerning the claimed plurality of second detection electrodes (equivalent to second detection wires), i.e., “a plurality of second detection electrodes each of which includes a plurality of third electrodes that are located between the first electrodes” in claim 1 of this application vs “a plurality of second detection wires that intersect with the plurality of first detection wires on the second substrate and each of which includes a plurality of third wide electrodes” in claim 1 of U.S. Patent No. 11,237,677. However, the two limitations could refer to the same feature. For example, Lee teaches in Fig. 1 each column of sensing cells 30a (i.e., each column of first electrodes or first wide electrodes) forms a first detection electrode/wire and a row of sensing cells 30b (i.e., each row of third electrodes or third wide electrodes) forms a second detection electrode/wire. The arrangement in Fig. 1 of Lee reads on each of the two respective limitations in claim 1 of this application and claim 1 of U.S. Patent No. 11,237,677 simultaneously. Therefore, claim 1 of this application and claim 1 of U.S. Patent No. 11,237,677 do not distinguish from each other.

Claim 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5, respectively, of U.S. Patent No. 11,237,677.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693